DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
	The amended claim set and remarks filed on 9/30/2021 are acknowledged.
	Claims 24, 28-32, 35, 38, and 41 are amended.
	Claims 1-23, 33, 34, 36, and 37 are cancelled.
	Claims 24-32, 35, and 38-41 are pending.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 24-32, 35, and 38-41 are allowed in view of the updated search conducted, prosecution history, and the amendments and remarks filed 9/30/2021, in particular the amendment to the nanoparticulate meloxicam composition of claim 24, from “comprising” to “consisting of” and wherein “the composition is stable and suitable for injection after storage for at least 3 months at 25 degrees Celsius”, along with the  discussion on pages 15-18 regarding the superior properties of the composition as claimed in achieving lower flake-like particles after a storage period of 3 months at 25 degrees Celsius compared to compositions wherein the flake-like aggregation reducing agent did not consist of 1.25-20% (w/w) sucrose.
	An updated prior art search, did not identify a prior art reference that discloses the nanoparticulate meloxicam composition consisting of the ingredients and quantities 
 	Further, there is insufficient motivation to combine the prior art of record to teach or make obvious the unexpectedly superior properties of the claimed composition.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 24-32, 35, and 38-41 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/QUANGLONG N TRUONG/Examiner, Art Unit 1615